Citation Nr: 1825637	
Decision Date: 04/26/18    Archive Date: 05/07/18

DOCKET NO.  14-36 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for right knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Flynn, Associate Counsel







INTRODUCTION

The Veteran served on active duty from April 1978 to June 1984.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2013 rating decision of the Roanoke, Virginia Regional Office (RO) of the Department of Veterans Affairs (VA).


REMAND

Although the Board regrets the delay, additional development is needed prior to further disposition of the claim for entitlement to service connection for a right knee disability.  VA's statutory duty to assist the Veteran includes the duty to conduct a thorough examination so that the evaluation of the claimed disability will be a fully informed one.  Green v. Derwinski, 1 Vet. App. 121 (1991); Snuffer v. Gober, 10 Vet. App. 400 (1997).  Assistance by VA includes providing a medical examination or obtaining a medical opinion when an examination or opinion is necessary to make a decision on a claim.  38 U.S.C. § 5103A(d) (2012); 38 C.F.R. § 3.159(c)(4) (2017).

The Veteran has a current diagnosis of right knee arthritis, and a June 1982 service treatment record shows that he had surgery for a torn ligament in the right knee.  The Veteran has also complained of right knee pain since separation from service.  The Board notes that the Veteran was previously scheduled for a VA examination in April 2017, but he reported that he was unable to attend due to being in the hospital for dialysis.  Therefore, on remand, another attempt to schedule an examination should be made and an opinion as to the etiology of any right knee disability must be requested.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C. § 5103A(d) (2012); 38 C.F.R. § 3.159(c)(4) (2017).




Accordingly, the case is REMANDED for the following action:

1.  Obtain, with any necessary authorization from the Veteran, all outstanding medical treatment records.  All attempts to obtain records must be documented in the claims folder.  Specifically request any medical records related to the Veteran's right knee condition dated between 1984 and 2013.

2.  Then, schedule the Veteran for a VA examination to determine the etiology of any diagnosed right knee disability.  The examiner must review the claims file and should note that review in the report.  The examiner should consider the lay statements of record regarding the June 1982 right knee injury during service and continued symptoms of right knee pain following service.

(a)  The examiner should diagnose and identify any right knee disability.

(b)  The examiner should opine whether it is as likely as not (50 percent probability or greater) that any diagnosed right knee disability is due to or related to active service, or any event, injury, or disease during active service, to include the June 1982 injury that required surgery for a torn ligament in the right knee.

(c)  The examiner should provide commentary as to the effect of any right knee disability on the Veteran's occupational functioning.

3.  Then, readjudicate the claim.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
JENNIFER HWA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252, only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




